988 F.2d 131
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William F. MORRIS, Claimant-Appellant,v.Anthony J. PRINCIPI, Secretary of Veterans Affairs,Respondent-Appellee.
No. 93-7010.
United States Court of Appeals, Federal Circuit.
Jan. 15, 1993.

3 Vet.App. 484.
DISMISSED.
Before PLAGER, Circuit Judge, BENNETT, Senior Circuit Judge, and LOURIE, Circuit Judge.
ON MOTION
PLAGER, Circuit Judge.

ORDER

1
The Acting Secretary of Veterans Affairs moves to waive Fed.Cir.R. 27(d) and to dismiss William F. Morris' appeal for lack of jurisdiction.   Morris has not filed a response.


2
Morris seeks review of an order of the United States Court of Veterans Appeals granting the Secretary of Veterans Affairs' motion for summary affirmance of the Board of Veterans Appeals' decision denying Morris service connection for certain disabilities and increased disability ratings.   Morris challenges only factual determinations or the application of a law or regulation to his claim, or raises a legal question that does not contest the validity of a statute or a regulation, or the interpretation of a constitutional or statutory provision or a regulation.   No issue is raised which falls within the jurisdiction of this court under 38 U.S.C.A. §§ 7292(c), (d)(1)-(2) (West 1991).   See Livingston v. Derwinski, 959 F.2d 224 (Fed.Cir.1992).


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The Acting Secretary's motion to waive Fed.Cir.R. 27(d) is granted.


5
(2) The Acting Secretary's motion to dismiss is granted.


6
(3) Each side shall bear its own costs.